Per Curiam.
The two points of error in petitioner’s application for writ of error present in different form the same question, thus stated by the second point: “The Court of Civil Appeals erred in holding that petitioner is liable for damages shown to have been suffered by Box regardless of any negligence by petitioner.”
We approve the holding of the Court of Civil Appeals on that question. 255 S. W. 2d 298. See also Meyer v. Cox, 252 S. W. 2d 207, in which application for writ of error was refused.
Several other questions were decided by the Court of Civil Appeals, but no points in the application attack the decision of those questions, and we have no jurisdiction of them. Hence, the application is refused, no reversible error.
Delivered: April 15, 1953.
Rehearing overruled May 13, 1953.